Title: To George Washington from Francis Halkett, 2 August 1758
From: Halkett, Francis
To: Washington, George

 

Dear Washington
Camp at Carlisle [Pa.] 2d August 1758

I Received your letter, & Returns from Fort Cumberland. as to my giveing you my advice about the covers for your locks, I think you are the properest judge what can be done at F. Cumberland, being immediately upon the Spot, and we can send you no assistance from hence, as many as can, I would provide, those you cannot, their is no helpe for, their Blankets will always be a greate safety to them.
It is necessary the Troops from Virginia should have a Brigade Major the same as Pinsylvania, and the General expects that you will be provided with one against you join, it is entirely a Provintial afair, & to be of your own appointing, the recommendation General Forbes leaves to you, if it is to be Stewart, he must be as Captain to your Battalion, & Brigade Major, an other Officer must be appointed Captain to the Troop, he already holds two Commissions, both as Captain in your Battalion & of the light Troop, his haveing more would be inconvenient. Major Shippen has ten shillings pr day extrordinary, allowd him by the Commissioners of Pinsylvania: for being Brigade Major.
Make my appology to Captain Stewart for not being able to write to him at this time, he will send his Return of the Troop to me, the same as he did with General Braddock, as he is a distinct Corps, the detachment that he sent down to Lancaster, are all sent to Reas town.
The General has been much afflictd with the Flux, he still is extreamly weak, but I am in hopes he will soon be able to set out for Reas town. I am Dear Washington Your most obedient Servant and ever well wisher

Francis Halkett

